Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered. Claims 1-20 remain pending in the application.
Claim Objections
Claim 18 is objected to because of the following informalities: a phrase “operating an AFD” in line 2 should be re-written as “operating the AFD”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 13, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schnetzka et al. US Patent No. 8,014,110 B2 in a view of Faria et al. US Patent No. 6,295,215 B1.

Regarding claim 1, Schnetzka discloses
An apparatus (See Figs. 3 and 4) comprising:
an adjustable frequency drive (AFD) (VSD 104) having a first port configured to be coupled to an AC line (Item 102) (See annotated Fig. below) (See column 4, lines 46-67); and
a switching circuit (Item 400) configured to couple a second port of the AFD to a motor (Item 106) in a first mode and to couple the motor and the second port of the AFD to the AC line in a second mode, wherein the AFD is configured to operate as a motor drive in the first mode and as a power compensator in the second mode. (In the first mode, the motor can start and run using the VFD while item 400 is off or open. See column 5, lines 1-36. The second mode is disclosed in step 730, the current limit of the VFD 104 is enabled. See column 7, lines 29-49. The mode when item 400 is closed or on is considered as a second mode. Schnetzka discloses switching to the second mode but does not explicitly say “reactive power compensator”)

    PNG
    media_image1.png
    479
    828
    media_image1.png
    Greyscale


Schnetzka is silent about “the AFD is configured to operate a reactive power compensator in the second mode”.

Regarding claim 1, Faria discloses the AFD (See Fig. 2, item 200 acts as the AFD since it has a rectifier 210 and an inverter 220) is configured to operate as a reactive power compensator (Power factor) in the second mode (See column 2, lines 10-26, column 4, lines 40-67, column 5, lines 1-4, lines 22-65) . 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the AFD to operate as a reactive power as disclosed by Faria in Schnetzka’s teachings in order to maintain power factor at desired levels as disclosed in Faria’s column 2, lines 10-26.


Regarding claim 13, Schnetzka discloses, wherein the switching circuit is configured to connect the second port of the AFD to the AC line in a third mode and wherein the AFD is configured to perform a self-test in the third mode. (Fig. 4 shows the switching circuit 400 which is closed to connect the second port to the AC line 102. The self-test is shown in Fig. 6 in step 730. It should be noted that item 400 is closed to connect the second port to the AC line 102) 

Regarding claim 14, Schnetzka discloses
An apparatus (See Fig. 4) comprising:
an inverter (Item 206) configured to be selectively coupled to a motor (Item 106) in a first mode (The mode when item 400 is open or off) and to an AC line (Item 102) in a second mode (The mode when item 400 is closed or on) (See column 4, lines 57-67, column 5, lines 1-36); and
a control circuit (See Fig. 3, item 308) configured to operate the inverter as a motor drive in the first mode (See column 4, lines 10-17, lines 57-67, column 5, lines 1-36, column 6, lines 27-41. The motor drive operation is happened when item 400 is open or off).

Schnetzka is silent about “the control circuit is configured to operate a reactive power compensator in the second mode”.

Regarding claim 14, Faria discloses the control circuit (See Fig. 2, item 240) is configured to operate as a reactive power compensator (Power factor control) in the 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the AFD to operate as a reactive power as disclosed by Faria in Schnetzka’s teachings in order to maintain power factor at desired levels as disclosed in Faria’s column 2, lines 10-26.

Regarding claim 15, Schnetzka does not explicitly say “wherein the power compensator provides power factor correction.” However, Schnetzka discloses limiting current of the VSD. As a result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to appreciate the fact that the current reduction lowers the THD which provides additional benefits such as power factor correction.

Regarding claim 18, Schnetzka discloses
A method comprising:
coupling an output (See annotated Fig. below) of an AFD to a motor and operating an AFD (See Fig. 3, item 104) as a motor drive in a first mode (See column 4, lines 57-67, column 5, lines 1-36. The mode when item 400 is open or off is considered as a first mode); and

    PNG
    media_image2.png
    646
    812
    media_image2.png
    Greyscale

Schnetzka is silent about coupling the output of the AFD to an AC line and operating the AFD as a reactive power compensator in a second mode.

Regarding claim 18, Faria discloses coupling the output (Fig. 2, item 202) of the AFD (Item 200 acts as the AFD since it has a rectifier 210 and an inverter 220) to an AC line (Item 201) and operating the AFD as a reactive power compensator (Power factor) in a second mode. (See column 2, lines 10-26, column 4, lines 40-67, column 5, lines 1-4, lines 22-65)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the AFD to operate as a reactive power compensator in the second mode as disclosed by Faria in Schnetzka’s teachings in .


Claims 1-7 and 11-13 are again rejected under 35 U.S.C. 103 as being unpatentable over Tom Ernst, Application of Multi-function Motor……Connected Motors”, 2014 in a view of Faria et al. US Patent No. 6,295,215 B1.

Regarding claim 1, Tom Ernst discloses
An apparatus (See Figs. 1 and 2) comprising:
an adjustable frequency drive (AFD) (VFD) having a first port configured to be coupled to an AC line (See annotated Fig. below); and
a switching circuit (See annotated Fig. below) configured to couple a second port of the AFD to a motor in a first mode, wherein the AFD is configured to operate as a 
    PNG
    media_image3.png
    770
    429
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    648
    845
    media_image4.png
    Greyscale


Regarding claim 1, Tom Ernst is silent about “and to couple the motor and the second port of the AFD to the AC line in a second mode and as a reactive power compensator in the second mode”

Regarding claim 1, Faria discloses the switching circuit (Fig. 4, item 410) configured to couple the motor (Item 20 could be motor because it is operated by an inverter 220. Faria clearly discloses in column 1, lines 8-16 that power supply circuits are commonly used in motor drives. Such circuits are shown in Fig. 2 as item 200)) and the second port (Port 202) of the AFD (Item 200 acts as the AFD since it has a rectifier 210 and an inverter 220) to the AC line in a second mode (Port 202 is connected to the AC line when switch 230 is closed) and the AFD (See Fig. 2, item 200 acts as the AFD since it 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the switching circuit to couple the motor and the AFD to operate as a reactive power in the second mode as disclosed by Faria in Schnetzka’s teachings in order in order to maintain power factor at desired levels as disclosed in Faria’s column 2, lines 10-26.


Regarding claim 2, a combination of Tom Ernst and Faria further discloses
wherein the switching circuit comprises:
a first switch configured to couple the second port of the AFD to the motor (See Tom Ernst’s annotated Fig. below.); and wherein the apparatus further comprises a control circuit configured to maintain the first switch in a closed state and the second switch in an open state in the first mode and to open the first switch and to maintain the second switch in a closed state in the second mode. (It is evident from Figure 2 that the first switch needs to be closed and the second switch open in the first mode and the second switch close and the first switch open in the second mode using the drive control system. See below)

    PNG
    media_image5.png
    642
    1092
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    454
    412
    media_image6.png
    Greyscale

Regarding claim 2, Tom Ernst is silent about “a second switch configured to couple the second port of the AFD to the AC line”

Regarding claim 2, Faria discloses a second switch (See Fig. 2, item 230) configured to couple the second port of the AFD (The second port is coupled to the AC line 201 via the switch 230) to the AC line (Item 201); (See column 5, lines 20-33) 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a second switch configured to couple the second port of the AFD as disclosed by Faria’s in Tom Ernst teaching in order to maintain power factor at desired levels as disclosed in Faria’s column 2, lines 10-26.


Regarding claim 3, a combination of Tom Ernst and Faria further discloses
, wherein the switching circuit further comprises a third switch (See Tom Ernst’s Fig. below) configured to connect the AC line to the motor to bypass the AFD and wherein the control circuit is configured to maintain the third switch in an open state when the AFD is operating in the first mode and to maintain the third switch in a closed state when the AFD is operating in the second mode. (It should be noted that the third switch is open when VFD operates and close when VFD is bypassed. Faria discloses the VFD operates in the second mode)

    PNG
    media_image7.png
    546
    915
    media_image7.png
    Greyscale

Regarding claim 4, Tom Ernst and Faria further discloses
wherein the switching circuit comprises:
a plurality of first switches, respective ones of which are configured to couple the
second port of the AFD to respective motors (See Tom Ernst’s Fig. 2); and
and wherein the apparatus further comprises a control circuit (Drive control circuit) configured to maintain the plurality of first switches in a closed state. 

    PNG
    media_image5.png
    642
    1092
    media_image5.png
    Greyscale


    PNG
    media_image8.png
    568
    515
    media_image8.png
    Greyscale

Regarding claim 4, Tom Ernst is silent about “a second switch configured to couple the second port of the AFD to the AC line; the second switch in an open state when the AFD is operating in the first mode and to maintain the second switch in a closed state when the AFD is operating in the second mode.”

Regarding claim 4, Faria discloses a second switch (Fig. 2, item 230) configured to couple the second port (Item 202) of the AFD to the AC line (Item 201); the second switch in an open state when the AFD is operating in the first mode and to maintain the second switch in a closed state when the AFD is operating in the second mode. (See column 5, lines 21065)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a second switch configured to couple the second port of the AFD and the second switch in an open state when the AFD is operating in the first mode and to maintain the second switch in a closed state when the AFD is operating in the second mode as disclosed by Faria’s in Tom Ernst teaching in order in order to maintain power factor at desired levels as disclosed in Faria’s column 2, lines 10-26.


Regarding claim 5, Tom Ernst and Faria further discloses
, wherein the switching circuit further comprises a plurality of third switches (See Tom Ernst’s Fig below), respective ones of which are configured to connect the AC line  Faria discloses operating the VFD in the second mode during bypass as mentioned in claim 1)

    PNG
    media_image9.png
    546
    915
    media_image9.png
    Greyscale


Regarding claim 6, Tom Ernst and Faria further discloses
: wherein the switching circuit comprises:
a first plurality of switches (See Tom Ernst’s Fig. below), respective ones of which are configured to couple the second port of the AFD to respective motors;
a second plurality of switches (See Fig. below), respective ones of which are configured to connect the AC line to respective ones of the motors to bypass the AFD; and wherein the apparatus further comprises a control circuit (The drive control system) configured 
    PNG
    media_image10.png
    697
    1090
    media_image10.png
    Greyscale


    PNG
    media_image8.png
    568
    515
    media_image8.png
    Greyscale

Regarding claim 7, Tom Ernst and Faria further discloses wherein the AFD comprises a control circuit ( Tom Ernst’s VFD inherently has a control circuit to implement V/Hz) configured to apply a scalar control (V/Hz) in both of the first and second modes. (It is evident that the first mode and the second mode are accomplished by operating the switching circuit as evident by Tom Ernst. Also see below where Tom Ernst clearly discloses scalar control)

    PNG
    media_image11.png
    350
    417
    media_image11.png
    Greyscale

Regarding claim 11, a combination of Tom Ernst and Faria discloses, wherein the AFD comprises: a DC bus; (See Faria’s Fig. 2, portion between items 210 and 220)
a rectifier (Item 210) coupled between the first port (Port 201) of the AFD and the DC bus; and an inverter (Item 220) coupled between the DC bus and the second port of the AFD (Item 202) (See column 3, lines 13-37), wherein the control circuit (Item 240) is configured to maintain a first voltage level (VDC) on the DC bus in the first mode and to maintain a second voltage level on the DC bus in the second mode. (See Faria’s column 5, lines 20-45. It should be noted that the voltage VDC inherently changes based on different modes)

Regarding claim 12, a combination of Tom Ernst and Faria discloses, wherein the control circuit is configured to adjust a frequency of the inverter to generate the second voltage level in the second mode. (See Faria’s column 5, lines 52-66, column 10, lines 15-21)

Regarding claim 13, a combination of Tom Ernsta and Faria discloses, wherein the switching circuit is configured to connect the second port of the AFD to the AC line in a third mode and wherein the AFD is configured to perform a self-test (controlling current to provide a reactive power component) in the third mode. (See Faria’s column 5, lines 47-65) 


Allowable Subject Matter
Claims 8-10, and 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, 14, and 18 on pages 1 and 3, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant further argues on page 2 with respect to claim 7 that there is nothing in Ernst or Schnetzka that teaches use of scalar control for power factor compensation.

Examiner respectfully disagrees as Ernst clearly discloses a scalar control as V/Hz control in both the modes as mentioned in the rejection above and Faria clearly 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BICKEY DHAKAL/           Primary Examiner, Art Unit 2846